                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ABDULKADIR SHARIF ALI,                             )
                                                   )
                              Petitioner,          )
                                                   )
                       v.                          )             1:19CV481
                                                   )
ERIC A. HOOKS,                                     )
                                                   )
                              Respondent.          )


                                            ORDER

         The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on January 29, 2020, was served on the parties in

this action. (ECF Nos. 11, 12.) Respondent filed objections to the Magistrate Judge’s

Recommendation. (ECF No. 13.) The Court has appropriately reviewed the Magistrate

Judge’s Recommendation and has made a de novo determination in accord with the Magistrate

Judge’s Recommendation.           The Court therefore adopts the Magistrate Judge’s

Recommendation.

         IT IS THEREFORE ORDERED that Respondent’s Motion for Summary Judgment,

(ECF No. 6), is DENIED and that, unless resolved by the Court’s ruling on Respondent’s

pending Motion to Dismiss, (ECF No. 14), this matter be set for an evidentiary hearing, with

counsel appointed for Petitioner pursuant to Rule 8(c) of the Rules Governing Section 2254

Cases.

         This, the 20th day of May 2020.


                                            /s/ Loretta C. Biggs
                                            United States District Judge


         Case 1:19-cv-00481-LCB-LPA Document 18 Filed 05/21/20 Page 1 of 1
